Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 14-18 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/27/2021.

3.	Applicant's election with traverse of Invention I in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that “the Office has not established that examining all claims would be a serious search and/or examination burden.”  This is not found persuasive because different search strategies are required if not restricted, as indicated in the Requirement of Restriction of 07/09/2021. Note that invention I requires updating an internal state of an electrochemical mode, while invention II requires determining which correction method is applied (i.e., updating the internal state of the model, or updating a sensed current). Even though the two inventions are related to battery state estimation, they are nevertheless directed to different and distinct aspects of battery management. Search findings for one invention would not necessarily result in findings for the other. For example, a finding of correcting a sensed current may not address the aspect of updating an internal state. Similarly, a finding of updating the internal state may not address the aspect of selecting  
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-13 and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “determining a state variation of a battery” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites the method as a processor-implemented method However, this is recited in the preamble and is merely linking the method to a processor, which is no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 19 is similarly rejected by analogy to claim 1. The processor is invoked for its processing power and ability, and does not make the claim significantly more than the abstract idea.

claims 2-13 and 20-28 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that in claim 20, the vehicle or a mobile device is recited at a high level of generality such that the claim does not sufficiently indicate a practical application of the abstract idea, or being significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 


5.	Claims 1, 4, 5, 8, 11-13, 19, 22, 23, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choe et al. (US 20210013731 A1; hereinafter “Choe”).

	Regarding claim 1, Choe teaches a processor-implemented method with battery state estimation (i.e., “determine a state of charge (SOC) of the secondary battery”; see [0036]), comprising: 
determining a state variation of a battery using a voltage difference between a sensed voltage of the battery and an estimated voltage of the battery that is estimated by an electrochemical model corresponding to the battery (i.e., “a difference between the measured voltage of the secondary battery and an estimated voltage”; see [0073]; “using a predefined electrochemical reduced order model (ROM)”; see [0036]; “The reduced order model combined with the extended Kalman filter is hereinafter referred to as ROM-EKF”; see [0177]); 
updating an internal state of the electrochemical model based on the determined state variation of the battery (i.e., “determine an internal state of the secondary battery, which includes an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM)”; see [0036]; “repeatedly determine the internal state of the secondary battery to 
estimating state information of the battery based on the updated internal state of the electrochemical model (i.e., “determine a state of charge (SOC) of the secondary battery from the average ion concentration”; see [0036]).

Regarding claim 4, Choe further teaches:
wherein the updating of the internal state of the electrochemical model comprises correcting an ion concentration distribution in an active material particle or an ion concentration distribution in an electrode based on the determined state variation of the battery (i.e., “determine an internal state of the secondary battery, which includes an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM)”; see [0036]; by “minimize a difference between the measured voltage of the secondary battery and an estimated voltage”; see [0073]).

Regarding claim 5, Choe further teaches:
wherein the updating of the internal state of the electrochemical model comprises uniformly correcting an ion concentration distribution in an active material particle or an ion concentration distribution in an electrode an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM)”; see [0036]; by “minimize a difference between the measured voltage of the secondary battery and an estimated voltage”; see [0073]).

Regarding claim 8, Choe further teaches:
wherein the internal state of the electrochemical model includes any one or any combination of any two or more of a positive electrode lithium-ion concentration distribution of the battery, a negative electrode lithium-ion concentration distribution of the battery, and an electrolyte lithium-ion concentration distribution of the battery (i.e., “determine an internal state of the secondary battery, which includes an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM)”; see [0036]).

Regarding claim 11, Choe further teaches:
wherein the battery is a battery cell, a battery module, or a battery pack (i.e., “a secondary battery means one independent cell”; see [0108]; “The 

Regarding claim 12, Choe further teaches:
wherein the estimated state information of the battery comprises any one or any combination of any two or more of a state of charge (SOC), a state of heath (SOH), and abnormality state information (i.e., “determine a state of charge (SOC) of the secondary battery from the average ion concentration”; see [0036]).

Regarding claim 13, Choe further teaches:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (see [0124] and FIG. 1).

Regarding claim 19, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. See [0124] and FIG. 1 for the processor (i.e., “control unit 120”).

Regarding claim 22, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings.
	
claim 23, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings.

Regarding claim 26, Choe further teaches:
a memory storing the electrochemical model (see [0124] and FIG. 1).

Regarding claim 27, the claim recites the same substantive further limitations as claim 12 and is rejected using the same teachings.

	Regarding claim 28, Choe further teaches:
wherein the apparatus is a vehicle or a mobile device, and is powered by the battery (i.e., “The secondary battery 20 supplies an electrical energy required for a power system such as an electric vehicle”; see [0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choe.
claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Choe does not explicitly discloses:
verifying whether the voltage difference between the sensed voltage of the battery and the estimated voltage of the battery exceeds a threshold voltage difference.
However, it is well-known to use a threshold to test a convergence condition, such as whether the difference (or the objective function) is within or outside a threshold. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Choe to verify whether the voltage difference between the sensed voltage of the battery and the estimated voltage of the battery exceeds a threshold voltage difference, as claimed. The motivation would be to test whether a convergence condition is reached, so as to properly end the optimization process.

Notes
7.	Claims 2, 6, 7, 10, 20, 24, and 25 distinguish over the closest prior art of record as discussed below.
	Regarding claims 2 and 20, Choe fails to teach: “wherein the determining of the state variation of the battery comprises determining the state variation of the battery based on the voltage difference, previous state information previously estimated by the electrochemical model, and an open-circuit voltage (OCV) table,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Choe teaches minimizing the difference between measured and estimated voltages, but does 
	
Regarding claims 6 and 24, Choe fails to teach: “wherein the updating of the internal state of the electrochemical model comprises determining a concentration gradient characteristic based on a diffusion characteristic based on the determined state variation of the battery, and correcting an ion concentration distribution of the battery based on the determined concentration gradient characteristic,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Choe does not require the above indicated features. No teaching or suggestion of such features is found in the closest prior art of record.

Regarding claim 7, Choe fails to teach: “wherein the updating of the internal state of the electrochemical model further comprises calculating a diffusion equation of an active material based on the determined state variation of the battery, and correcting an ion concentration distribution in an active material particle or an ion concentration distribution in the electrode,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Choe does not require the above indicated 

Regarding claims 10 and 25, Choe fails to teach: “wherein the electrochemical model is configured to estimate state information of a target battery among a plurality of batteries, wherein the sensed voltage is a voltage measured from the target battery, and the estimated voltage is a voltage previously estimated from another battery among the plurality of batteries by the electrochemical model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Choe does not require the above indicated features. No teaching or suggestion of such features is found in the closest prior art of record. Note that KIM et al. (US 20190190091 A1) teaches determining, for each switching period, state information of a target battery based on a battery model and sensing data of the target battery, and state information of a non-target battery based on a state variation of the non-target battery. However, Choe is about estimating a battery state for a battery based on measurements and a battery model for the same battery. There is no motivation to measure a voltage of a target battery and estimate a voltage for another non-target battery in order to update the model of the target battery. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAGADE et al. (US 20170168119 A1) teaches a method includes estimating an average concentration of ions in electrodes of a battery and estimating a state-of-charge 
Benosman et al. (US 20180100898 A1) teaches a method for estimating a state of a battery determines, using a sensor, physical quantities of the battery indicative of a charge of the battery to produce a measured charge of the battery. The method also estimates the physical quantities of the battery using a model of the battery stored in a memory to produce an estimated charge of the battery and updates at least one parameter of the model of the battery to reduce a difference between the measured charge of the battery and the estimated charge of the battery. The method determines the state of the battery using the updated model of the battery.
KIM et al. (US 20170045587 A1) teaches a method for determining battery state of charge (SOC), involving a calibrator 520 to calibrate the SOC estimate of a representative cell. The calibrator 520 may compare a sensed voltage and a voltage estimate from the battery model and, if a difference between the sensed voltage and the estimated voltage is not within a tolerance, the calibrator 520 may calibrate the SOC of the group's representative cell, by adjusting parameters of the battery model so that the difference between the sensed voltage and the voltage estimate can be within the tolerance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857